DISMISS; and Opinion Filed October 21, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01119-CR

                        MATTHEW DOUGLAS HELTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 29029-422

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

141119F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MATTHEW DOUGLAS HELTON,                            On Appeal from the 422nd Judicial District
Appellant                                          Court, Kaufman County, Texas
                                                   Trial Court Cause No. 29029-422.
No. 05-14-01119-CR        V.                       Opinion delivered per curiam before Justices
                                                   O’Neill, Lang-Miers, and Brown.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of October, 2014.